   Case: 1:17-cv-08036 Document #: 97 Filed: 05/21/19 Page 1 of 19 PageID #:2842




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

JOSEPH MIZRACHI,                                 )
                                                 )
                       Plaintiff,                )          No. 17 C 8036
       v.                                        )
                                                 )
LAWRENCE B. ORDOWER                              )          Judge Kennelly
and ORDOWER & ORDOWER, P.C.,                     )
                                                 )          JURY DEMAND
                       Defendants.               )


                     AMENDED COMPLAINT FOR LEGAL MALPRACTICE
                          AND BREACH OF FIDUCIARY DUTY

       Plaintiff Joseph Mizrachi (“ Mizrachi”), by and through his undersigned counsel, Mark

A. Stang, for his amended complaint against his former counsel, Lawrence B. Ordower

(“Ordower”) and Ordower & Ordower, P.C. (“Ordower P.C.”) (together the “Defendants”),

states as follows:

                                        Nature of Action

       1.      This action arises out of the Defendants’ representation of Mizrachi in

connection with Mizrachi’s acquisition of, and investment in, certain valuable LLC interests

and other rights in 2016. The transaction at issue was intended to result in equal 1/3 ownership

of the LLC interests by Mizrachi, Ordower and Seymour Holtzman (“Holtzman”) (unbeknownst

to Plaintiff at the time, another client of the Defendants).      Following the closing of the

transaction, however, Ordower and Holtzman disregarded Mizrachi’s investment and converted

Mizrachi’s 1/3 of the LLC interests to their own use, to Mizrachi’s detriment.

       2.      Ordower’s conversion of Mizrachi’s property to benefit himself and his other

client (Holtzman) is, ipso facto, a breach of the fiduciary duties the Defendants owed to

Mizrachi by virtue of their attorney-client relationship with Mizrachi.      Moreover, Ordower
   Case: 1:17-cv-08036 Document #: 97 Filed: 05/21/19 Page 2 of 19 PageID #:2843




accomplished that conversion by exploiting his own professional negligence. As Mizrachi’s

counsel, the Defendants were obligated to, among other things, exercise due care to protect

Mizrachi’s interests and expectations with respect to his investment. At a minimum, competent

counsel would have ensured that Mizrachi’s more than $1.3 million initial investment was

properly and thoroughly documented. The Defendants, however, failed to do so, and Ordower

has now used the lack of thorough documentation to claim ownership of Mizrachi’s interests for

himself and Holtzman. Accordingly, Mizrachi has commenced this action to seek compensatory

damages for the Defendants’ professional negligence, and to seek compensatory and punitive

damages for the Defendants’ egregious breaches of their fiduciary duties.

                                              Parties

        3.     Plaintiff Joseph Mizrachi is a citizen of the State of Florida, residing in Palm

Beach County, Florida.

        4.     Defendant Lawrence B. Ordower is a citizen of the State of Illinois, residing in

Lake County, Illinois. At all relevant times, Ordower has been licensed to engage in the practice

of law in the State of Illinois, and has been practicing law in Cook County, Illinois.

        5.     Defendant Ordower & Ordower, P.C. is, and at all relevant times was, a

professional corporation organized under the Professional Service Corporation Act of Illinois

(805 ILCS 10/1, et seq.) and registered with the Supreme Court of Illinois as a corporation

engaging in the practice of law in Illinois, with its principal place of business in Cook County,

Illinois.

        6.     Ordower is, and at all relevant times was, the President, Treasurer, and Registered

Agent of Ordower P.C., and an agent and employee of Ordower P.C. In engaging in the conduct

set forth herein, Ordower was acting within the scope of his office, agency and employment, and




                                                -2-
        Case: 1:17-cv-08036 Document #: 97 Filed: 05/21/19 Page 3 of 19 PageID #:2844




     was engaged on behalf of Ordower P.C. in the rendering of professional legal services. As a

     result, the Defendants are equally liable for the negligence, wrongful acts and other misconduct

     set forth herein.

                                            Jurisdiction and Venue

             7.       This Court has diversity jurisdiction over the subject matter of this action pursuant

     to 28 U.S.C. §1332, as the plaintiff and the defendants are citizens of different states,

     respectively, and the matter in controversy exceeds the value of $75,000.

             8.       This Court has jurisdiction over the Defendants pursuant to 735 ILCS 5/2-209,

     and venue is proper in this District pursuant to 28 U.S.C. §1391(b)(1) and (2) because: (i) both

     Defendants reside in the Northern District of Illinois; and (ii) a substantial part of the events and

     acts and omissions giving rise to Mizrachi’s claim against Defendants occurred in the Northern

     District of Illinois.

                                              General Allegations

A.       Commencement of the Defendants’ Representation of Mizrachi

             9.       In or around September 2014, the Defendants agreed to represent Mizrachi, as his

     attorneys at law, in connection with Mizrachi’s acquisition of certain interests in Brentwood

     Capital, L.L.C. (“Brentwood”) and other related rights. During the course of the representation,

     which continued until early 2017, the Defendants agreed to provide legal advice to Mizrachi and

     perform legal services for Mizrachi related to: (i) the negotiation and drafting of agreements,

     correspondence and other documents governing or pertaining to the assignment of the interests in

     Brentwood; (ii) the closing of the acquisition and the “true-up” of Mizrachi’s more than $1.3

     million initial investment in the transaction; (iii) the review and interpretation of agreements

     related to Net Lease Management Partners, L.L.C., an entity in which Brentwood holds a 40.65%

     interest, and of which JAL Group, L.P. (“JAL”) – an entity managed and partially owned by


                                                       -3-
        Case: 1:17-cv-08036 Document #: 97 Filed: 05/21/19 Page 4 of 19 PageID #:2845




     Mizrachi – is the managing member; and (iv) the negotiation, drafting and execution of limited

     liability company agreements and other materials to document Mizrachi’s investment in and

     acquisition of the interests in Brentwood.

               10.   Mizrachi and the Defendants consented to the formation of an attorney-client

     relationship between Mizrachi and the Defendants as described above. Mizrachi authorized the

     Defendants to act on his behalf, and the Defendants accepted the power to act on Mizrachi’s

     behalf.

               11.   In addition to the Brentwood transaction, the Defendants also represented

     Mizrachi and his related entities in a variety of other matters. Among other things, the

     Defendants (i) represented Mizrachi and a related entity in connection with an EPA inspection

     between October 2015 and December 2015, (ii) represented Mizrachi and a related entity in

     connection with a wire transaction in October 2015, and (iii) represented Mizrachi and a related

     entity in connection with a lease, a settlement agreement and other matters between September

     2015 and February 2016.

B.      The Brentwood Transaction

               12.   Brentwood was formed as a Delaware limited liability company on or about

     March 17, 1997. The membership interests in Brentwood originally were held as follows: (i)

     75% of the initial membership interests in Brentwood (collectively, the “Benetti Interests”) were

     held by JEB Family LP (25%), FVB Family LP (25%), the Frederick L. and Judy A. Brooks

     Family Bypass Trust (12.5%), and the Linda Aurand Separate Property Trust (12.5%)

     (collectively, the “Benetti Group”); and (ii) 25% of the initial membership interests in

     Brentwood were held by Holtzman (11.9565%) and two entities – Schuyler Associates, L.P.

     (“Schuyler”) (7.6088%) and New Value L.L.C. (“New Value”) (5.4347%) – owned or controlled




                                                    -4-
   Case: 1:17-cv-08036 Document #: 97 Filed: 05/21/19 Page 5 of 19 PageID #:2846




by Milton Koffman, Burton Koffman, Jackson Koffman or other members of the Koffman

family.

          13.   Brentwood’s sole asset is, and at all relevant times has been, a 40.65%

membership interest in Net Lease Management Partners, L.L.C. (“NLMP”). NLMP was formed

by JAL (which has a 1.02% membership interest therein), Brentwood and other parties as a

Delaware limited liability company over twenty years ago, on or about March 17, 1997. NLMP

was created to purchase two warehouse properties in Colorado and North Carolina. The

warehouse properties, which were acquired via a sale-leaseback transaction with Kmart

Corporation, generate $8,057,500 in net annual rents. Pursuant to Section 4.01 of NLMP’s

operating agreement dated as of March 17, 1997, JAL was appointed as the managing member of

NLMP. Through affiliated entities, Mizrachi holds a 50% partnership interest in JAL and is the

manager of JAL.

          14.   In or around September 2014, at or near the time the Defendants commenced their

representation of Mizrachi, Mizrachi and Holtzman entered into discussions regarding their

eventual acquisition of the Benetti Interests.        In connection with those discussions, the

Defendants (among other things) provided legal advice and assistance to Mizrachi in the

preparation of correspondence directed to the other members of NLMP regarding the proposed

acquisition. At or near the same time, the Defendants also, on information and belief, agreed to

represent Holtzman in connection with the acquisition of the Benetti Interests. The Defendants

never advised Mizrachi regarding the foreseeable conflicts of interest that could – and did – arise

between Mizrachi and Holtzman, nor did the Defendants obtain Mizrachi’s informed written

consent to the dual representation.




                                                -5-
   Case: 1:17-cv-08036 Document #: 97 Filed: 05/21/19 Page 6 of 19 PageID #:2847




       15.     Mizrachi and Holtzman subsequently agreed to include Ordower in their

acquisition of the Benetti Interests. Specifically, in or around June 2015, Mizrachi entered into

an oral agreement (the “Brentwood Contract”) with Holtzman and Ordower to jointly acquire the

Benetti Interests. Pursuant to the Brentwood Contract, Mizrachi, Holtzman and Ordower (i)

each agreed to contribute (individually or through related entities) 1/3 of the amount necessary to

acquire the Benetti Interests from the Benetti Group, (ii) agreed that Mizrachi, Holtzman and

Ordower would each hold (individually or through related entities) 1/3 of the Benetti Interests

acquired from the Benetti Group, (iii) agreed that, upon acquisition of the Benetti Interests,

Mizrachi or JAL would become the managing member(s) of Brentwood, and (iv) agreed that

JAL would continue to be the managing member of NLMP.

       16.     The Defendants never advised Mizrachi regarding the foreseeable conflicts of

interest that could – and did – arise between Mizrachi and Ordower in connection with (among

other things) the Brentwood Contract, nor did the Defendants obtain Mizrachi’s informed written

consent regarding those conflicts of interest. Moreover, the Defendants never advised Mizrachi

to reduce the Brentwood Contract to writing, or informed Mizrachi of the foreseeable risks

associated with oral agreements – including, without limitation, the risk that the other parties to

the oral agreement might later dispute or renege on the terms of the oral agreement. Had

Mizrachi been properly advised of those risks, he would not have allowed the Brentwood

transaction to close without complete written documentation prior to the closing (as opposed to

negotiating the documents post-closing).

       17.     The acquisition of the Benetti Interests from the Benetti Group was accomplished

pursuant to an Agreement of Assignment of Membership Interest in Brentwood Capital, LLC

(“Assignment Agreement”). The Assignment Agreement provided (among other things) that,




                                                -6-
   Case: 1:17-cv-08036 Document #: 97 Filed: 05/21/19 Page 7 of 19 PageID #:2848




upon closing, the Benetti Group would transfer its 75% membership interest in Brentwood to

Holtzman, Schuyler and New Value (the “Initial Assignees”), or to a new entity to be formed at

or prior to the closing. The Assignment Agreement also required that Mizrachi and JAL consent

to the assignment, and release all claims against the Benetti Group. The purchase price for the

Benetti Interests was $3,400,000.

       18.    Negotiations regarding the terms and provisions of the Assignment Agreement

began in or around June 2015. The Defendants provided legal advice to Mizrachi and performed

legal services for Mizrachi in connection with the Assignment Agreement including, among

other things, negotiating and drafting revisions to the Assignment Agreement. The Defendants,

however, took no steps to ensure that the Assignment Agreement adequately protected

Mizrachi’s interests and expectations, and took no steps to ensure that the Assignment

Agreement appropriately reflected all of the terms of the Brentwood Contract. Appropriate steps

that the Defendants could and should have taken included, without limitation, (i) advising

Mizrachi to insist that the Assignment Agreement obligate all assignees to designate Mizrachi or

JAL as the managing member(s) of Brentwood, and drafting appropriate revisions to the

Assignment Agreement, and (ii) advising Mizrachi to insist that the Assignment Agreement

obligate all assignees to take any steps necessary to ensure that JAL remained the managing

member of JAL, and drafting appropriate revisions to the Assignment Agreement.

       19.    The Assignment Agreement was executed in January 2016.          Mizrachi executed

the Assignment Agreement individually and on behalf of JAL. In doing so, Mizrachi reasonably

relied on the Defendants’ legal advice and direction, with the expectation that upon closing (i)

Mizrachi (individually or through related entities) would hold 1/3 of the Benetti Interests, (ii)




                                               -7-
   Case: 1:17-cv-08036 Document #: 97 Filed: 05/21/19 Page 8 of 19 PageID #:2849




Mizrachi or JAL would become the manager(s) of Brentwood, and (iii) JAL would continue as

the managing member of NLMP.

       20.     Prior to the closing of the Assignment Agreement, and to effectuate the

Brentwood Contract, Mizrachi entered into an oral limited liability company agreement with

Ordower and Holtzman (the “SJLSJL Operating Agreement”) in or around June 2016. Pursuant

to the SJLSJL Operating Agreement, Mizrachi, Ordower and Holtzman agreed (i) to form

SJLSJL LLC (“SJLSJL”) – with “S” being the initial of the first name of Seymour Holtzman,

“J” being the initial of the first name of Joseph Mizrachi, and “L” being the initial of the first

name of      Lawrence Ordower – as a limited liability company under Delaware law for the

purpose of purchasing the Benetti Interests, (ii) to each hold equal 1/3 shares in SJL, and (iii) to

each contribute (individually or through related entities) 1/3 of the purchase price and other

amounts necessary to acquire the Benetti Interests.

       21.     In connection with the formation of SJLSJL and the acquisition of the Benetti

Interests, Ordower prepared and provided to Mizrachi a chart reflecting that the “amounts

necessary for closing of the Brentwood Purchase” were $1.3 million from Mizrachi, $1.3 million

from Holtzman and $1.3 million from Ordower.             During the course of the Defendants’

representation of Mizrachi, Ordower also drafted – but never signed – an operating agreement

for SJLSJL that reflected the 1/3 membership interests in SJLSJL held by Mizrachi, Ordower

and Holtzman. The Defendants never informed Mizrachi of the foreseeable risks associated with

oral operating agreements – including, without limitation, the risk that the other parties to the

oral operating agreement might later dispute or renege on the terms of the operating agreement.

Had Mizrachi been properly advised of those risks, he would not have proceeded with his




                                                -8-
   Case: 1:17-cv-08036 Document #: 97 Filed: 05/21/19 Page 9 of 19 PageID #:2850




investment without securing a written operating agreement and other appropriate documentation

prior to the closing of the Brentwood transaction.

       22.     On or about September 28, 2016, the Initial Assignees transferred all of their

rights under the Assignment Agreement to SJLSJL. In particular, Holtzman executed a Notice to

Assignor Pursuant to Agreement of Assignment of Membership Interest in Brentwood Capital,

LLC (the “SJLSJL Notice”) on behalf of the Initial Assignees. The SJLSJL Notice, which

Holtzman delivered to the Benetti Group on or about September 28, 2016, provided as follows:

               Pursuant to Section 9.9 of the Agreement please be advised that the
               Assignees assign all their right, title, and interest to SJLSJL, LLC
               and direct the Assignor to assign the entire Membership Interest to
               SJLSJL, LLC.

       23.     The transfer and assignment of the Benetti Interests to SJLSJL closed on

September 30, 2016. Prior to the closing, and in accordance with both the Brentwood Contract

and the SJLSJL Operating Agreement, Mizrachi deposited his 1/3 share of the purchase price

with closing counsel (and escrowee) for the transaction, Finkelstein Bender & Fujii LLP

(“FBF”). Specifically, on September 29, 2016, Mizrachi caused $1.3 million to be deposited

into FBF’s escrow account, via a wire transfer from M Group Two, LLC, an entity of which

Mizrachi is the founder and managing member (and whose initial “M” stands for Mizrachi).

Mizrachi is informed and believes that on September 29, 2016, Holtzman wire transferred funds

to FBF from an entity named Luxury Swiss, LLC.         On information and belief, Ordower also

caused his share of the purchase price to be deposited into FBF’s escrow account on September

29, 2016.

       24.     At all times material, and prior to the commencement of this action, Ordower

knew that both Mizrachi and Holtzman had disbursed funds to the escrowee, FBF, from bank

accounts for LLC’s over which they had control, rather than their individual personal checking


                                                -9-
  Case: 1:17-cv-08036 Document #: 97 Filed: 05/21/19 Page 10 of 19 PageID #:2851




or savings accounts.     However, Ordower never advised Mizrachi, nor, to the best of his

knowledge, information, and belief, Holtzman, that their disbursal of controlled LLC funds

rather than personal funds for their purchase of shares could render their purchases void,

voidable, or otherwise unenforceable, and potentially result in a forfeiture of their shares.

Further, Ordower never gave Mizrachi any advice whatsoever about the source of funds

Mizrachi should use, or refrain from using, for his purchase of the Benetti Group’s shares.

       25.      The purchase price for the Benetti Interests, plus approximately $500,000 due for

the refund of escrowed real estate taxes, was distributed to the Benetti Group on or about

October 4, 2016. As contemplated under the Brentwood Contract and the SJLSJL Operating

Agreement, the funds disbursed to the Benetti Group for the purchase of the Benetti Interests

consisted, in equal 1/3 shares, of the funds deposited with FBF on behalf of Mizrachi, Ordower

and Holtzman.

       26.      Following the closing of the Assignment Agreement, Mizrachi continued to make

additional contributions to SJLSJL and the acquisition of the Benetti Interests, including (without

limitation) a contribution of $86,289 on March 16, 2017. The March 16, 2017 contribution was

made via a wire transfer from M Group Two LLC’s account to FBF’s escrow account. The

allegations of paragraph 24 above are incorporated herein as though fully set forth.

       27.      Through early 2017, the Defendants continued to provide legal advice to Mizrachi

and perform legal services for Mizrachi with respect to Mizrachi’s acquisition of 1/3 of the

Benetti Interests. Among other things, Ordower advised Mizrachi regarding the “true-up” of the

more than $1.3 million that Mizrachi contributed to acquire the Benetti Interests, and performed

various services related to the allocation of closing costs and proceeds among the Benetti Group,

Mizrachi, Ordower and Holtzman.




                                               -10-
  Case: 1:17-cv-08036 Document #: 97 Filed: 05/21/19 Page 11 of 19 PageID #:2852




       28.     Ordower also prepared draft operating agreements for Brentwood to reflect the

acquisition of the Benetti Interests. For instance, on November 4, 2016, Ordower circulated a

draft operating agreement for Brentwood which recited that the Benetti Group had “sold and

conveyed their collective 75% interest in [Brentwood] to Lawrence Ordower, Seymour

Holtzman and Evelyn Holtzman as joint tenants, and Joseph Mizrachi in equal percentages of

25%” each. On December 12, 2016, Ordower circulated a revised draft operating agreement for

Brentwood, which again recited that the Benetti Group had sold the Benetti Interests to

Mizrachi, Holtzman and Ordower (or their related entities).

       29.     Mizrachi executed the revised Brentwood operating agreement, and caused his

signature page to be delivered to Ordower, on or about December 12, 2016. Ordower and

Holtzman, however, refused to execute the Brentwood operating agreement. On information and

belief, Ordower refused to sign the operating agreement, and advised Holtzman not to sign the

operating agreement, because Mizrachi declined to enter into various indemnity agreements and

a settlement agreement with Ordower and Holtzman that would have, among other things,

released all claims that Mizrachi had against Ordower “from the beginning of time to the date

hereof, arising out of or related to the purchase of the Benetti Interests, and the negotiation or

preparation of” various documents, including the operating agreement for Brentwood.

       30.     Moreover, on or about March 31, 2017, Ordower informed Mizrachi that –

notwithstanding Mizrachi’s initial investment of more than $1.3 million to fund the acquisition

of the Benetti Interests – Mizrachi purportedly has no interest in either SJLSJL or Brentwood.

According to Ordower, the purported nullification of Mizrachi’s interests was permissible “due

to the fact that Seymour does not have a signed Agreement.”




                                              -11-
  Case: 1:17-cv-08036 Document #: 97 Filed: 05/21/19 Page 12 of 19 PageID #:2853




       31.     Since March 31, 2017, Ordower and Holtzman have declared themselves,

together with Jackson Koffman, to be the sole owners of Brentwood. Based on, among other

misconduct, their conversion of Mizrachi’s interests in SJLSJL and Brentwood, Ordower and

Holtzman also have (i) denied that either       Mizrachi or JAL is the managing member of

Brentwood, (ii) elected themselves and Jackson Koffman as Brentwood’s three designees to the

six-member management committee of NLMP, (iii) used their purported election to NLMP’s

management committee to “remove” JAL as the managing member of NLMP, (iv) used their

purported election to NLMP’s management committee to appoint Brentwood – a “Brentwood”

unlawfully controlled by Holtzman and Ordower – as a “co-managing member” of NLMP, and

(v) assumed control, as purported members of NLMP’s management committee, over the sale of

NLMP’s two valuable warehouse properties in Colorado and North Carolina.

       32.     On March 20, 2019, for the very first time, Ordower asserted (in a motion to

compel in this action, Dkt. 76, Page ID #:2441) that “the source of funds [from which Mizrachi

wired the purchase price of his shares to the escrowee, FBF] is directly relevant to . . . whether

[Mizrachi] may seek recovery in this case.” Ordower had never pleaded any source of funds

issue as a negative or affirmative defense in this action, but Ordower’s motion to compel was

granted by the Court in reliance on Ordower’s stated rationale.

                                            COUNT I

                                       (Legal Malpractice)

       33.     Plaintiff realleges and incorporates by reference each and every allegation

previously set forth in this Amended Complaint as though fully set forth herein.

       34.     Between September 2014 and early 2017, as specified above, the Defendants

acted as legal counsel to Mizrachi in connection with the acquisition of the Benetti Interests by




                                               -12-
  Case: 1:17-cv-08036 Document #: 97 Filed: 05/21/19 Page 13 of 19 PageID #:2854




Mizrachi, Ordower and Holtzman. At all relevant times, Ordower was the President of Ordower

P.C. and was acting within the scope of his office, agency and employment. Ordower P.C.

authorized, ratified or approved the acts and omissions of Ordower described herein.

       35.     In light of the attorney-client relationship between Mizrachi and the Defendants,

Mizrachi reasonably relied on the Defendants, and placed trust and confidence in the Defendants.

       36.     By virtue of the attorney-client relationship that existed between the Defendants

and Mizrachi, the Defendants owed a duty to Mizrachi to exercise reasonable care, diligence,

thoroughness and skill in providing legal advice to Mizrachi and performing legal services for

Mizrachi.

       37.     The Defendants failed to exercise reasonable care, diligence, thoroughness and

skill in their representation of Mizrachi, and thus breached the duties they owed to Mizrachi.

Among other things, the Defendants breached their duties to Mizrachi by (i) failing to advise

Mizrachi to reduce the Brentwood Contract to writing, (ii) failing to ensure that the Assignment

Agreement appropriately reflected Mizrachi’s interests and expectations with respect to the

acquisition of the Benetti Interests, and the management of Brentwood and NLMP, (iii) failing to

ensure that Mizrachi’s $1.3 million initial investment in the Benetti Interests was thoroughly

documented, (iv) failing to ensure that Mizrachi’s interests in Brentwood and SJLSJL were

thoroughly documented, and that his interests in those entities and NLMP were completely

protected (v) failing to ensure that the operating agreements for Brentwood and SJLSJL were

properly drafted and promptly executed, and (vi) failing to properly inform Mizrachi of the

foreseeable risks associated with oral contracts and oral operating agreements, including the risk

that the other parties to the oral agreements might later dispute and renege on the terms of the

agreements (vii) failing to advise Mizrachi, of Ordower’s present contention, which Ordower




                                               -13-
  Case: 1:17-cv-08036 Document #: 97 Filed: 05/21/19 Page 14 of 19 PageID #:2855




either knew or should have known during his representation of Mizrachi, that Mizrachi’s wiring

of funds from M Group Two, LLC for his purchase of his share of the Benetti Interests rather

than from a personal checking or savings account could, as Ordower is asserting now, render

Mizrachi’s purchase void, voidable, or unenforceable. The claim in this subparagraph is

contingent on Ordower prevailing on the foregoing assertion, which assertion is disputed by

Plaintiff.

        38.   In or around March 2017, as detailed above, Holtzman and Ordower

disregarded Mizrachi’s $1.3 million initial investment in the Benetti Interests, and claimed

ownership of Mizrachi’s interests in Brentwood and SJLSJL. Since March 2017, Holtzman

and Ordower have denied that either Mizrachi or JAL is the manager of Brentwood,

purported to remove JAL as the managing member of NLMP, and assumed control over the

sale of NLMP’s warehouse properties. On information and belief, Holtzman and Ordower

have taken the position that their actions do not violate the Assignment Agreement or any

other contract, and are permissible due to the absence of fully-executed written operating

agreements for Brentwood and/or SJLSJL. If the Defendants had exercised the appropriate

degree of care, diligence, thoroughness and skill in their representation of      Mizrachi, and

properly advised Mizrachi of all foreseeable risks, (i) Mizrachi would not have made his $1.3

million initial investment without securing further or more appropriate documentation prior to

the closing, as opposed to negotiating the agreements and other documents post-closing, and (ii)

Holtzman and Ordower would not have been able to exploit the lack of thorough documentation

and the absence of fully-executed operating agreements to Mizrachi’s detriment.

        39.   As specified above, Mizrachi did not discover, and could not reasonably have

discovered, the injuries or harms caused by the Defendants’ failure to exercise reasonable care,




                                              -14-
  Case: 1:17-cv-08036 Document #: 97 Filed: 05/21/19 Page 15 of 19 PageID #:2856




diligence, thoroughness and skill until in or around March 2017, and Ordower’s source of funds

assertion until it was first made on March 20, 2019..

       40.     As a proximate result of the Defendants’ negligence, Mizrachi has suffered

damages, the lost present value of his investment interest, in an amount, subject to proof at trial,

that exceeds $15.8 million, plus attorneys’ fees and other expenses incurred by Mizrachi to

address the consequences of the Defendants’ negligence.

       WHEREFORE, the Plaintiff, Joseph Mizrachi, respectfully requests that judgment be

entered in his favor and against the Defendants, Lawrence B. Ordower and Ordower and

Ordower, P.C. for compensatory damages in an amount, subject to proof at trial, in excess of

$15.8 million, together with interest at the maximum rate permitted by law, his costs of suit

incurred herein, including (without limitation) attorneys’ fees, to the extent permitted by law;

and for such other and further relief as the Court may deem just and proper.

                                            COUNT II

                                    (Breach of Fiduciary Duty)

       41.     Plaintiff re-alleges and incorporates by reference each and every allegation

previously set forth in this Amended Complaint as though fully set forth herein.

       42.     Between September 2014 and early 2017, as specified above, the Defendants

acted as legal counsel to Mizrachi in connection with the acquisition of the Benetti Interests by

Mizrachi, Ordower and Holtzman.

       43.     In light of the attorney-client relationship between the Defendants and Mizrachi,

Mizrachi reasonably relied on the Defendants, and placed trust and confidence in the Defendants.

       44.     By virtue of the attorney-client relationship that existed between the Defendants

and   Mizrachi, the Defendants owed fiduciary duties to           Mizrachi that included, without

limitation, (i) a duty to act faithfully, honestly and in good faith in their dealings with Mizrachi,


                                                -15-
  Case: 1:17-cv-08036 Document #: 97 Filed: 05/21/19 Page 16 of 19 PageID #:2857




(ii) a duty to refrain from acting in their own interests in lieu of Mizrachi’s interests, and to

avoid other impermissible conflicting interests, (iii) a duty to not employ advantages arising

from the attorney-client relationship in a manner adverse to Mizrachi, and (iv) a duty to

faithfully serve and zealously represent Mizrachi’s interests.

       45.     By virtue of Mizrachi’s having placed confidence in the fidelity and integrity of

the Defendants, and having entrusted the Defendants with the protection and advancement of his

rights, interests and expectations in connection with the acquisition of the Benetti Interests, a

confidential relationship existed at all relevant times between Mizrachi and the Defendants.

       46.     Despite having voluntarily accepted the trust and confidence of Mizrachi, and in

violation of that relationship of trust and confidence, the Defendants breached their fiduciary

duties to Mizrachi. The Defendants’ breaches of fiduciary duties included, without limitation,

the following: (i) Ordower’s conversion (with Holtzman) of Mizrachi’s interests in Brentwood

and SJLSJL – i.e., the interests Mizrachi acquired through the very same transaction in which he

was represented by the Defendants; (ii) Ordower’s use (with Holtzman) of their purported

ownership of all the Benetti Interests to inflict further harm on Mizrachi, by denying either

Mizrachi or JAL’s position as manager of Brentwood, removing JAL as the managing member

of NLMP, and assuming control over the sale of NLMP’s warehouse properties; (iii) the

Defendants’ failure to properly inform and advise Mizrachi regarding the foreseeable conflicts

of interest that the Defendants knowingly allowed to develop and persist among Mizrachi,

Ordower and Holtzman, without seeking or obtaining Mizrachi’s informed written consent; (iv)

Ordower’s decision to place his interests, and the interests of Holtzman, ahead of Mizrachi’s

interests, as demonstrated by (among other things) Ordower and Holtzman’s refusal to execute

the Brentwood operating agreement; and (v) Ordower’s attempt to extort settlement releases




                                              -16-
  Case: 1:17-cv-08036 Document #: 97 Filed: 05/21/19 Page 17 of 19 PageID #:2858




from Mizrachi by refusing to execute the Brentwood operating agreement, and (vi) failure to

advise Mizrachi, of Ordower’s present contention, which Ordower either knew or should have

known during his representation of Mizrachi, that Mizrachi’s wiring of funds from M Group

Two, LLC for his purchase of his share of the Benetti Interests rather than from a personal

checking or savings account could, as Ordower is asserting now, render Mizrachi’s purchase

void, voidable, or unenforceable. The claim in this subparagraph is contingent on Ordower

prevailing on the foregoing assertion, which assertion is disputed by Plaintiff.

       47.     As specified above, Mizrachi did not discover, and could not reasonably have

discovered, the Defendants’ breaches of their fiduciary duties until in or around March 2017.

       48.     As a proximate result of the Defendants’ breaches of their fiduciary duties to

Mizrachi, Mizrachi has suffered damages in an amount, subject to proof at trial, that exceeds

$15.8 million, plus attorneys’ fees and other expenses incurred by Mizrachi to address the

consequences of the Defendants’ breaches of their fiduciary duties.

       49.     In engaging in the misconduct described herein, Ordower was guilty of

oppression, fraud or malice, and acted willfully and wantonly. At all relevant times, Ordower

was the President of Ordower P.C. and was acting within the scope of his office, agency and

employment. Ordower P.C. authorized, ratified or approved the acts and omissions of Ordower

described herein. As a result, Mizrachi is entitled to recover from the Defendants, in addition to

actual damages, damages for the sake of example and by way of punishing the Defendants.

       WHEREFORE, the Plaintiff, Joseph Mizrachi, respectfully requests that judgment be

entered in his favor and against the Defendants, Lawrence B. Ordower and Ordower and

Ordower, P.C. for compensatory damages in an amount, subject to proof at trial, in excess of

$15.8 million, together with exemplary damages in an amount subject to proof at trial, interest at




                                                -17-
  Case: 1:17-cv-08036 Document #: 97 Filed: 05/21/19 Page 18 of 19 PageID #:2859




the maximum rate permitted by law, his costs of suit incurred herein, including (without

limitation) attorneys’ fees, to the extent permitted by law; and for such other and further relief as

the Court may deem just and proper.

                                  Plaintiff demands trial by jury.



                                              JOSEPH MIZRACHI


                                              By_____s/ Mark A. Stang________
                                                    His Attorney
Mark A. Stang
Stang-Law Firm
584 Hyacinth Place
Highland Park, Illinois 60035
(847) 432-2073




                                                -18-
  Case: 1:17-cv-08036 Document #: 97 Filed: 05/21/19 Page 19 of 19 PageID #:2860




                                    CERTIFICATE OF SERVICE


       I, Mark A. Stang, an attorney, certify that I served the foregoing Plaintiff’s Amended

Complaint on May 21, 2019 on Defendants by CM/ECF transmission to John Dalton and Jeff

Young, their attorneys of record.



                                            By_________Mark A. Stang________




                                             -19-
